Citation Nr: 1416109	
Decision Date: 04/10/14    Archive Date: 04/24/14

DOCKET NO.  06-08 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent prior to September 1, 2011; and in excess of 20 percent from September 1, 2011, for the service-connected residuals of an injury of the upper back ("back disability").  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), prior to May 1, 2009.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from October 1956 to December 1978.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, in pertinent part, continued a 10 percent rating for residuals of an injury of the upper back and denied a TDIU.  

In January 2009, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record.  

In May 2009 and July 2011, the Board remanded the issues of an evaluation in excess of 10 percent for the back disability and entitlement to a TDIU to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development.  

In an August 2012 rating decision, the AMC granted a 20 percent rating for the service-connected back disability, effective September 1, 2011.  Despite the higher evaluation established in August 2012, the Veteran has not been awarded the highest possible evaluation.  He is presumed to be seeking the maximum possible evaluation and his claim remains in appellate status.  A.B. v. Brown, 6 Vet. App. 35 (1993).  

In January 2013, the Board again remanded the case for further development.  In an April 2013 decision, the Board granted a TDIU, effective May 1, 2009.  The issues of entitlement to an increased rating for the back disability, prior to and since September 1, 2011, and the claim for a TDIU, prior to April 13, 2009, were remanded for additional development.  The RO denied the claims for an increased rating and a TDIU prior to May 1, 2009 in a January 2014 supplemental statement of the case (SSOC).  

The Board indicated in April 2013 that it was remanding the issue of entitlement to a TDIU prior to April 13, 2009, based on the fact that the Veteran is in receipt of a temporary total rating for a service-connected cervical spine disability from April 13, 2009 to May 1, 2009.  However, as the award of a TDIU is not based solely on this service-connected cervical spine disability, the Board now finds that the issue is properly characterized as entitlement to a TDIU prior to May 1, 2009.  See Bradley v. Peake, 22 Vet. App. 280 (2008) (a separate TDIU rating predicated on one disability (although perhaps not ratable at the schedular 100 percent level) when considered together with another disability separately rated at 60 percent or more could warrant special monthly compensation under 38 U.S.C.A. § 1114(s)).

The Board has reviewed the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) e-folders.  The Virtual VA e-folder includes VA treatment records which are not of record in the paper claims file.  Although VA treatment records uploaded in May 2012 were not specifically referenced in the March 2013 SSOC, they were associated with the Veteran's record (his Virtual VA e-folder) at that time and the AMC indicated that the evidence reviewed included the entire claims folder.  The Board presumes that the AMC considered all evidence of record in preparation of the March 2013 SSOC.  See Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000) ("absent specific evidence indicating otherwise, all evidence contained in the record at the time of the RO's determination of the service connection must be presumed to have been reviewed by the Department of Veterans Affairs, and no further proof of such review is needed.").  Additional VA treatment records were uploaded to the e-folder in September 2013.  These records were considered by the RO in the January 2014 SSOC.  Therefore, the Board's consideration of this evidence will not result in prejudice to the Veteran.  The Virtual VA e-folder also includes the Veteran's representative's March 2014 Informal Hearing Presentation (IHP), but does not include any additional relevant documents.  The VBMS e-folder does not contain any additional relevant documents.  

In a March 2010 rating decision, the RO granted service connection and assigned a temporary 100 percent rating for postsurgical cervical discectomy with mild loss of range of motion, effective April 13, 2009.  A 10 percent rating was assigned from May 1, 2009.  In January 2011, the Veteran filed a VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability, in which he asserted that his service-connected bursitis, spine disability, and sinusitis prevented him from securing or following any substantially gainful occupation.  In June 2011, the RO advised the Veteran that it was working on his claim for his postsurgical cervical discectomy with mild loss of range of motion and informed him that he could submit evidence showing that this disability had increased in severity.  A July 2011 VA examination suggests a worsening of the service-connected cervical spine disability; however, the claim for an increased rating has not been adjudicated.  The issue of entitlement to an increased rating for the service-connected cervical spine disability has been raised by the record, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over this matter, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Prior to September 1, 2011, the Veteran's back disability was manifested by complaints of pain; however, there is no objective evidence of forward flexion of the thoracolumbar spine to less than 60 degrees, the combined range of motion of the thoracolumbar spine to less than 120 degrees, ankylosis, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, or incapacitating episodes of intervertebral disc syndrome (IVDS) having a total duration of at least 2 weeks during a 12-month period.

2.  Since September 1, 2011, the Veteran's back disability has been manifested by complaints of pain; however, there is no objective evidence of forward flexion of the thoracolumbar spine to 30 degrees or less, ankylosis, or incapacitating episodes of IVDS having a total duration of at least 4 weeks during a 12-month period.

3.  Resolving all doubt in his favor, since the date of his claim on March 14, 2005, the Veteran's service-connected disabilities precluded him from securing or following a substantially gainful occupation consistent with his education and work experience.  


CONCLUSIONS OF LAW

1.  Prior to September 1, 2011, the criteria for a rating in excess of 10 percent for the service-connected back disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.21, 4.31, 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2013).  

2.  Since September 1, 2011, the criteria for a rating in excess of 20 percent for the service-connected back disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.21, 4.31, 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2013).  

3.  The criteria for a TDIU from March 14, 2005 to May 1, 2009 are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 3.340, 3.341(a), 4.16 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction).  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Given the favorable disposition of the claim for a TDIU prior to May 1, 2009, the Board finds that all notification and development actions needed to fairly adjudicate this claim have been accomplished.  

Regarding the increased rating claim, the Veteran filed his claim in March 2005.  He was provided with the relevant VCAA notice in April 2005, prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) found that the VCAA notice requirements applied to all elements of a claim.  Notice as to this matter was provided in March 2006.  Although the March 2006 letter was not issued prior to the decision on appeal, the Veteran's claim was readjudicated in April 2007, October 2007, June 2008, September 2008, June 2010, March 2013, and January 2014 SSOCs.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA treatment records, and private treatment records have been obtained and associated with the claims file/e-folder.  The Veteran was also provided with VA examinations which address the severity of his service-connected back disability and provide findings responsive to the pertinent rating criteria.  The VA examinations, read together, are adequate to evaluate this disability.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In this regard, while June 2006 and February 2010 VA examinations reported range of motion findings regarding the cervical (as opposed to thoracolumbar) spine, thoracolumbar range of motion testing was performed on VA examinations in May 2005, February 2007, and September 2011.  

The increased rating claim was remanded in April 2013 to obtain outstanding records from Dr. J.K.K., including records regarding lumbar fusion performed in November 2009, and records referenced in March 2010 and July 2011 rating decisions which were not of record in the paper claims file or Virtual VA e-folder.  The claim was also remanded to ensure the Veteran's representative had the opportunity to file an IHP and to obtain VA treatment records dated since May 2012.  The Veteran's representative filed an IHP in March 2014 and VA treatment records dated from May 2012 to February 2013 have been associated with the Virtual VA e-folder.  The evidence relied on in the March 2010 and July 2011 rating decisions has been associated with the paper claims file.  The July 2011 rating decision reflects that the evidence relied on included a temporary file.  While no temporary file is presently associated with the record before the Board, a June 2013 document in the claims file indicates that the claims folder and temporary file had been combined.  

Regarding records from Dr. J.K.K., including records regarding lumbar spine fusion performed in November 2009, records from this physician dated from February 2009 to July 2011, which include records regarding the November 2009 surgery, have been associated with the claims file.  In July 2013, the RO asked the Veteran to complete and return a VA Form 21-4142 for records from Dr. J.K.K.; however, the Veteran did not subsequently furnish a VA Form 21-4142 for this or any other physician.  VA is only obligated to obtain records that are adequately identified and for which necessary releases have been received.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  As the Veteran has not provided a release form to allow VA to obtain any additional records from Dr. J.K.K., it is not possible for VA to obtain them; hence, no further action in this regard is warranted.  

In light of the above, there was substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

Also, in February 2012, the Veteran submitted VA Form 21-4142s for records from Dr. K.W. and Dr. M.A.  He reported that Dr. K.W. had treated his shoulders and Dr. M.A. had provided an upper back injection.  The RO returned the VA Form 21-4142s to the Veteran and advised him that they were incomplete.  While the Veteran submitted a new release for Dr. M.A., he reported that he had received treatment on a single date in July 2011 and included this treatment record.  While the Veteran did not return a new release for Dr. K.W., records from this physician, regarding shoulder treatment are not pertinent to the claim for an increased rating for the back disability.  Remand for these records would impose unnecessary additional burdens on adjudication resources, with no benefit flowing to the Veteran, and is, thus, unnecessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  

The Board has also considered that, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issue(s) and (2) the duty to suggest the submission of evidence that may have been overlooked. Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

During the Board hearing, the undersigned Veterans Law Judge identified the issues on appeal at that time, including an increased rating for residuals of an upper back injury.  Both the Veteran and his representative evidenced actual knowledge of both the issue and evidence that would substantiate the claim. Significantly, in Bryant, 23 Vet. App. at 498-99, the Court held that although the hearing officer did not explicitly explain the material issues of medical nexus and current disability, the purpose of 38 C.F.R. § 3.103(c)(2) had been fulfilled because the record reflected that these issues were developed by VA, and there was no indication that the Veteran had any additional information to submit.  

Moreover, given the favorable result of this appeal in granting the Veteran a total disability rating, he has not been prejudiced in regard to any notice, development or other deficiencies.  

The Veteran has not identified any additional, relevant evidence that has not been requested or obtained.  The Veteran has been notified of the evidence and information necessary to substantiate his claim, and he has been notified of VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating his claim.

Analysis - Increased Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which assigns ratings based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making disability evaluations.  38 C.F.R. § 4.1.  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).   

In an April 1979 rating decision, the RO granted service connection and assigned an initial 10 percent rating for residuals of an upper back injury, pursuant to Diagnostic Code 5291, evaluating limitation of motion of the dorsal spine.  38 C.F.R. § 4.71a, Diagnostic Code 5291 (1978).  In March 2005, the Veteran filed his current claim for an increased rating.  In the August 2005 rating decision, the RO continued the 10 percent rating, pursuant to Diagnostic Code 5237, evaluating lumbosacral or cervical strain.  38 C.F.R. § 4.71a, Diagnostic Code 5237.  

However, the actual criteria for rating disabilities of the spine are set forth in a General Rating Formula for Diseases and Injuries of the Spine.  That formula provides for assignment of a rating of 10 percent for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion for the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; muscle spasm or guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or when the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for disability of the thoracolumbar spine either where forward flexion of the thoracolumbar spine is 30 degrees or less, or where there is favorable ankylosis of the thoracolumbar spine.  A 50 percent rating is warranted where there is unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent rating is warranted where there is unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  

The issue of consideration here is entitlement to an increased rating for the Veteran's service-connected back disability.  He was initially granted service connection for this disability (an injury to the upper back, evaluated as the dorsal/thoracic spine) in the April 1979 rating decision.  The record reflects that, in addition to this service-connected disability of the thoracic spine, the Veteran experiences impairment related to his cervical and lumbar spines.  He was granted service connection for his cervical spine disability in a March 2010 rating decision, and a claim for an increased rating for this disability has been referred to the AOJ.  Under the General Rating Formula for Diseases and Injuries of the Spine, as in effect since September 26, 2003, the thoracic and lumbar segments of the spine are combined and rated together as a single segment ("thoracolumbar").  The only distinction now made is with the cervical spine.  It is still permissible to separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (6).  Therefore, the issue on appeal has been characterized as entitlement to an increased rating for a back disability, and the Board will consider findings related to the thoracolumbar spine.  This decision, however, does not address the severity of the service-connected cervical spine disability, which is a separate disability.   

Under the rating schedule, forward flexion to 90 degrees, and extension, lateral flexion, and rotation to 30 degrees, each, are considered normal range of motion of the thoracolumbar spine.  38 C.F.R. § 4.71a, General Rating Formula, Note 2, and Plate V.

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).  The Court has held that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance."  Id., quoting 38 C.F.R. § 4.40.  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of the inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  Layno v. Brown, 6 Vet. App. 465 (1994).  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis, or; (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service-connected mental disorder and drowning which caused Veteran's death).

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996). 

The Veteran submitted his claim for an increased rating in March 2005.  "The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim." Hart v. Mansfield, 21 Vet. App. 505, 509 (2007).  

Considering the pertinent evidence of record in light of the law, the Board finds that neither a rating in excess of 10 percent prior to September 1, 2011, nor a rating in excess of 20 percent since September 1, 2011 is warranted for the service-connected back disability.

In this regard, prior to September 1, 2011, there is no evidence of forward flexion of the thoracolumbar spine to less than 60 degrees or combined range of motion to less than 120 degrees.  Rather, on VA examination in May 2005, flexion of the thoracolumbar spine was to 90 degrees and combined range of motion was 260 degrees.  On VA examination in February 2007, flexion of the thoracolumbar spine was again to 90 degrees and the combined range of motion was 310 degrees.  As the Veteran maintained significant motion in the thoracolumbar spine during the period prior to September 1, 2011, ankylosis, which is "immobility and consolidation of a joint due to disease, injury, or surgical procedure", has not been shown.  See Colayong v. West, 12 Vet App 524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONALRY (28TH Ed. 1994) at 86.). 

The Board has considered the Veteran's functional impairment due to pain and other factors set forth in 38 C.F.R. §§ 4.40 and 4.45 during the period prior to September 1, 2011.  In this regard, the Veteran has complained of back pain.  However, the criteria under the General Rating Formula are to be applied with or without symptoms of pain (whether or not it radiates), aching or stiffness in the area of the spine involved.  Moreover, as discussed above, pain itself does not rise to the level of functional loss.  See Mitchell, 25 Vet. App. at 38.  Even considering pain, there is no indication that functional impairment resulted in limitation of motion as required for a rating in excess of 10 percent during this period.  Rather, on VA examination in May 2005, there was no pain, loss of motion, weakness, fatigability, or incoordination on repetitive testing.  During the June 2006 VA examination, the Veteran denied increased limitations with flare-ups or repetitive motion and reported that he had no incoordination, excess fatigability, or lack of endurance.  During the February 2007 VA examination, the Veteran denied increased limitations with flare-ups.   He stated that repetitive motion would increase his back pain, but denied lack of endurance, fatigability, or incoordination.  Repetitive range of motion testing revealed flexion of the thoracolumbar spine to 80 degrees and combined range of motion of 270 degrees, consistent with the 10 percent rating assigned.  

The evidence also does not reflect that the Veteran's service-connected back disability resulted in muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour during the period prior to September 1, 2011.  A slight lumbar scoliosis concave to the left was noted on X-ray in January 2005; however, there was no muscle spasm on VA examination in May 2005, nor was there spasm on examination of the thoracic spine during the June 2006 VA examination.  The February 2007 VA examiner noted that lordosis of the thoracolumbar spine was preserved and an August 2007 VA physical therapy record indicates that lordosis of the spine was normal.  July 2008 X-rays of the lumbar and thoracic spines revealed scoliosis and a July 2011 MRI revealed minimal thoracic scoliosis.  Later in July 2011, the Veteran underwent epidural steroid injection for thoracic syndrome, muscle spasms, and a herniated nucleus pulposus at T7-8.  Despite the findings of scoliosis in the thoracolumbar spine, the pertinent evidence of record does not attribute such scoliosis to either guarding or muscle spasm.  Indeed, there is no mention of guarding in the pertinent records and examinations prior to September 2011 and, while a July 2011 treatment record indicates that the Veteran had muscle spasms in the thoracic spine, previous VA examinations in May 2005 and June 2006 indicated that the Veteran did not have muscle spasms on examination.  It is also significant that, despite the radiological findings of scoliosis of the thoracolumbar spine, the VA examiner who evaluated the Veteran's thoracolumbar spine in September 2011 indicated that the Veteran's gait was normal and there was no kyphosis, scoliosis, or reverse lordosis.  Gait was also described as normal during VA treatment in January, March, April, July, and December 2009 and January 2010 and on VA examination in February 2010 and July 2011.  Accordingly, as the competent medical evidence does not reflect that the Veteran experienced muscle spasms or guarding severe enough to result in an abnormal gait or spinal contour during the period prior to September 1, 2011, a rating in excess of 10 percent under the General Rating Formula for Diseases and Injuries of the Spine is not warranted.  

Turning to the question of entitlement to a rating in excess of 20 percent for the service-connected back disability since September 1, 2011 under the General Rating Formula for Diseases and Injuries of the Spine, there is simply no objective evidence of forward flexion of the thoracolumbar spine limited to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  Rather, on VA examination in September 2011, forward flexion of the thoracolumbar spine was from 0 to 60 degrees with pain from 40 to 60 degrees, consistent with the 20 percent rating presently assigned.  Even considering pain, the September 2011 VA examination report indicates forward flexion of the thoracolumbar spine to 40 degrees.  Repetitive range of motion testing during that examination did not increase pain, fatigue, weakness, lack of endurance, or incoordination.  Accordingly, a higher rating is not warranted under the DeLuca criteria.  

There is also no evidence that the Veteran's service-connected back disability would warrant a rating in excess of 10 percent prior to September 1, 2011 or 20 percent since that date pursuant to the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  According to this formula, a 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent rating is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  For purposes of evaluation, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

There is simply no evidence of bed rest prescribed by a physician for the service-connected back disability for a total duration of at least 2 weeks during a 12-month period prior to September 1, 2011 or for a total duration of at least 4 weeks during a 12-month period since that date.  Rather, during the June 2006 and February 2007 VA examinations, the Veteran denied any incapacitating episodes in the past year.  During the September 2011 VA examination, the Veteran stated that, since approximately 2007, he had been having recurrent episodes of bilateral lower back pain that radiated into the posterior thighs and posterior calves just above the ankle, bilaterally, which occurred approximately once a month and were incapacitating for three days at each occurrence; however, the record does not reflect that he was prescribed bed rest during these reported episodes.  Indeed, in February 2013, the examiner who performed the September 2011 VA examination provided an addendum in which he stated that it was at least as likely as not that the Veteran's IVDS was caused by and the result of his service-connected chronic thoracolumbar strain; however, he added that he found no documentation of time lost based on the description of incapacitating episodes in 2011 and commented that he noted no evidence of physician prescribed bed rest.  There is simply no competent, probative evidence that the Veteran's service-connected back disability has been manifested by incapacitating episodes of IVDS for a total duration of at least 2 weeks in a 12-month period prior to September 1, 2011 or for a total duration of at least 4 weeks in a 12-month period since September 1, 2011.  Therefore, the criteria for an increased rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes are also not met.
 
In evaluating the service-connected back disability, the Board has considered that, under Note (1) of the General Rating Formula, VA must consider whether combining ratings for orthopedic and neurological manifestations would result in a higher rating.  

The Veteran has, at times, described his back pain as radiating and has reported numbness, tingling, and weakness in his extremities.  In this regard, in November 2005, the Veteran requested an appointment with his VA provider because of pain and numbness to the lower extremities.  During the February 2007 VA examination, the Veteran reported that he occasionally had pain that went down to his right foot.  In June 2007 the Veteran requested an appointment with his VA primary care physician due to developing lower and upper back pain for a month and he complained of numbness and tingling in his shoulders and fingers, as well as leg weakness.  An October 2008 VA treatment record reflects that the Veteran reported trouble with his back and stated that, on an earlier date, he had experienced extreme lower extremity weakness. During VA treatment in January 2009 the Veteran reported an episode where his legs seemed to "give out under him."  The Veteran testified in January 2009 that he experienced tingling and numbness in his fingers and arms.  VA treatment records include an assessment of "degenerative disc disease s/p pain irradiating down to his upper back and R shoulder" in July 2011, September 2011, and August 2012.  In July 2011 the Veteran presented to his private physician stating it felt "like my nerves are on fire" from the neck down and he reported low back pain with leg pain.  In an August 2011 letter the Veteran reported that he sometimes had extreme pain in his back which went from his neck to his legs.  On VA examination in September 2011 the Veteran stated that, since approximately 2007, he had been having recurrent episodes of bilateral lower back pain that radiated into the posterior thighs and posterior calves just above the ankle, bilaterally.  

As an initial matter, some of the Veteran's reports of extremity symptoms appear to be related to his service-connected cervical spine disability, which is not for consideration here, for example, the assessment following VA treatment in January 2009 included spinal stenosis of the cervical spine with intermittent lower extremity weakness and a February 2009 operative report reflects that the Veteran underwent surgery for C4-5, C5-6, and C6-7 disc protrusion with bone spurring causing nerve root compromise.  This February 2009 operative report indicates that the Veteran had cervical radiculopathy.  Regardless, there is still a question as to whether or not the Veteran has neurological manifestations of his service-connected back disability.  In this regard, in the February 2009 operative report indicates that the Veteran also had mechanical low back pain and lumbar radiculopathy.  The Veteran underwent surgery for these conditions in November 2009.  Additionally, while the September 2011 VA examiner diagnosed chronic lumbar strain with secondary DDD and DJD without current radiculopathy, he also diagnosed chronic lumbar strain with bilateral secondary DDD and DJD with recurrent intermittent bilateral radiculopathy.  While these clinicians found radiculopathy related to the lumbar spine (as opposed to the thoracic), the thoracolumbar spine is evaluated together under the General Rating Formula for Diseases and Injuries of the Spine and the record does reflect complaints regarding neurological symptoms in the extremities.   

Even assuming that the foregoing evidence is sufficient to demonstrate that the Veteran experiences neurological manifestations of his service-connected back disability, the Board finds that such manifestations would warrant no more than a 0 percent rating.  In this regard, under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 percent to 100 percent in proportion to the impairment of motor, sensory, or mental function.  Where the schedular criteria do not provide for a noncompensable rating, such a rating shall be assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31.

Here, despite the Veteran's complaints, examination during private treatment in March 2005 revealed no neurological deficits.  Although the Veteran requested an appointment to evaluate pain and numbness in the lower extremities in November 2005, during his visit the next day, he complained of pain in his shoulders, which radiated to the mid-upper arms, but denied numbness or weakness.  On VA spine examination in June 2006, reflexes in the elbow were 2+ (normal).  See MEDICAL ABBREVIATIONS, 359 (Neil M. Davis, 10th ed. 2001).  Although, during the February 2007 VA examination, the Veteran reported occasional pain which went down to his right foot, and there was no reflex in the left knee or ankle, straight leg raising was negative bilaterally and there was no loss of pinprick to the thighs, legs, or feet.  Reflexes in the right knee and ankle were 3+ and 1+, respectively, indicative of a right knee reflex which was brisker than average, possibly, but not necessarily indicative of disease, and a right ankle reflex which was low normal.  See Id. at 359-60.  Straight leg raising was negative bilaterally during VA treatment in June 2007 and, during VA physical therapy treatment for back pain in August 2007, the physical therapist indicated that there was no motor deficit and reported "Sensory deficit:  Sensation: none."  Examination of the extremities during VA treatment in January 2009 revealed strength of 5/5, bilaterally.  Deep tendon reflexes were slightly diminished on the left lower extremity.  

On VA examination in February 2010, deep tendon reflexes of the elbows and wrists were 2+ (normal) and grip was normal.  There was normal skin sensation of the arms and fingers.  In July 2011, the Veteran was described as grossly neurologically intact.  Strength in the upper and lower extremities was intact and there was normal bulk and tone.  Sensation was decreased to light touch and pinprick in both the upper and lower extremities; however, deep tendon reflexes in the biceps, triceps, knee jerks, and ankle jerks were 1 (low normal).  See Id. at 360.  On VA examination in July 2011, muscle strength, fine motor control, and muscle tone in the upper extremities were each normal, bilaterally.  Biceps and triceps reflexes were each 2+, bilaterally.  Pinprick test and vibratory sensation were also each normal in the bilateral upper extremities, and the examiner indicated by marked box that the Veteran did not have neuritis, neuralgia, paralysis, or peripheral neuropathy in either upper extremity.  On VA examination in September 2011, the Veteran reported that his episodes of bilateral lower back pain that radiated into the posterior thighs and posterior calves just above the ankle, bilaterally, occurred only approximately once a month and were incapacitating for three days at each occurrence.  He denied daily radicular pain and stated that the only radicular pain and paresthesias he experienced were those episodes which occurred once a month and lasted for two to three days.  On examination, straight leg raising was negative to 90 degrees for radiculopathy.  Knee and ankle jerks were 2+/4 bilaterally and considered normal.  Sensation in the bilateral lower extremities was normal and muscle strength at the hip, knee, and ankle was normal, bilaterally.

This evidence indicates that the Veteran does not have neurological manifestations of the service-connected back disability which warrant a separate compensable rating.  In this regard, there were no neurological deficits and the Veteran was described as neurologically intact in March 2005 and July 2011, respectively.  Reflexes were normal in the elbow in June 2006 and normal in the wrists and elbows in February 2010.  Biceps and triceps reflexes were each 2+, bilaterally in July 2011 and knee and ankle jerks were normal in September 2011.  Straight leg raising was negative in February 2007, June 2007, and September 2011. There was no loss of pinprick to the thighs, legs, or feet in February 2007; pinprick test and vibratory sensation were each normal in the bilateral upper extremities in July 2011; and sensation in the bilateral lower extremities was normal in September 2011.  There was no motor deficit in August 2007 and strength of the extremities in January 2009 was 5/5.  Strength of the upper and lower extremities was described as intact in July 2011 and upper extremity strength was noted to be normal on VA examination that month.  Muscle strength at the hip, knee, and ankle was normal, bilaterally, in September 2011.   

Significantly, the July 2011 VA examiner indicated by marked box that the Veteran did not have neuritis, neuralgia, paralysis, or peripheral neuropathy in either upper extremity and, while the September 2011 VA examiner diagnosed recurrent intermittent bilateral radiculopathy, the same examiner found that there was no current radiculopathy and the Veteran himself reported that the only radicular pain and paresthesias he experienced were those episodes which occurred once a month and lasted for two to three days.  Only a noncompensable rating would be warranted for any neurological manifestations of the service-connected back disability.  See 38 C.F.R. § 4.31.

The Board has considered whether the Veteran is entitled to a separate evaluation for a surgical scar related to his service-connected back disability.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  During the pendency of this appeal, VA revised the criteria for diagnosing and evaluating the skin, effective October 23, 2008.  See 73 Fed. Reg. 54708-12 (Sept. 23, 2008).  With regard to the revision made to the skin regulations effective October 23, 2008, the revised criteria apply to all applications for benefits received by VA on or after that date.  As the Veteran's claim was received prior to October 23, 2008, the revised criteria are not for application in this case.  The Veteran's scar has not been described as painful, and has not been found to be unstable, exceed 144 square inches, or to be deep or cause limited motion and exceed 6 square inches.  Rather, the September 2011 VA examiner noted that there was a well healed surgical scar in the lower lumbar segment, measuring 15 cm. by 0.5 cm.  There was no pain or tenderness and the scar was superficial with no underlying soft tissue damage, inflammation, edema, or keloid formation.  There was no limitation of motion based on the scar.  A separate compensable evaluation for scarring is, therefore, not warranted. 38 C.F.R. § 4.118 (effective prior to October 23, 2008).

The above determinations are based upon consideration of pertinent provisions of VA's rating schedule.  The Veteran's service-connected back disability has not been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321.  In Thun v. Peake, 22 Vet. App. 211 (2008), the Court articulated a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation is found inadequate because it does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The Board finds that the first Thun element is not satisfied here.  The Veteran's service-connected back disability is manifested by signs and symptoms such as pain and limitation of motion.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  While the Veteran has described trouble sleeping as a result of his service-connected disability, for example, in an August 2011 statement, he indicated that this was the because of his shoulder and back pain.  

The General Rating Formula for Diseases and Injuries of the Spine provides disability ratings on the basis of limitation of motion.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  This General Rating Formula specifically contemplates symptoms such as pain (whether or not it radiates), stiffness, and aching, as well as neurologic abnormalities.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; instability of station; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.  Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's back disability picture.  

The record does not indicate that the Veteran's back disability has caused impairment over and above that which is contemplated in the ratings assigned.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  In short, there is nothing exceptional or unusual about the Veteran's back disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.  Therefore referral for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

The Board finds that the preponderance of the evidence is against assignment of a rating in excess of 10 percent for the service-connected back disability prior to September 1, 2011 or assignment of a rating in excess of 20 percent since September 1, 2011.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Analysis - TDIU

The Veteran contends that he is entitled to a TDIU since his service-connected disabilities render him unemployable.  A TDIU requires impairment so severe that it is impossible for the average person to obtain and maintain a substantially gainful occupation.  Consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or impairment caused by disabilities that are not service connected.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 (2013).  In making this determination, the critical inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

If there is only one service-connected disability, it must be ratable at 60 percent or more.  If there are two or more service-connected disabilities, at least one must be ratable at 40 percent or more with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  Id.

A total disability rating may also be assigned on an extraschedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).

The Veteran's service-connected disabilities are right shoulder bursitis (10 percent disabling from January 15, 1998, 100 percent disabling from February 18, 2004, and 30 percent disabling from May 1, 2004), left shoulder bursitis (10 percent disabling from January 15, 1998 and 20 percent disabling from December 12, 2001), residuals of an injury of the thoracolumbar spine (10 percent disabling from January 15, 1998 and 20 percent disabling from September 1, 2011), sinusitis (10 percent disabling from January 15, 1998), residuals of diffuse bilateral eosinophilic granule (10 percent disabling from January 15, 1998), and postsurgical cervical diskectomy with mild loss of range of motion (100 percent disabling from April 13, 2009 and 10 percent disabling from May 1, 2009).  His combined disability rating is 40 percent from January 15, 1998, 50 percent from December 12, 2001, 100 percent from February 18, 2004, 60 percent from May 1, 2004, 100 percent from April 13, 2009, and 70 percent from May 1, 2009.  

The Veteran's combined disability rating from May 1, 2004 to April 13, 2009 was 60 percent, with a temporary total rating for the service-connected cervical spine disability assigned from April 13, 2009 to May 1, 2009.  

Even if service-connected disabilities fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), referral to the Director of the VA Compensation and Pension Service for extraschedular consideration of a TDIU is warranted if the veteran nonetheless is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(b).  Where there has been a review by the Compensation and Pension Director, that determination is subject to review by the Board on appeal.  See Anderson v. Shinseki, 22 Vet. App. 423, 427-28 (2009) (noting that "although the Board is precluded from initially assigning an extraschedular rating, there is no restriction on the Board's ability to review the denial of an extraschedular rating on appeal.").

On VA examination in September 2004, the Veteran reported that his left shoulder ached and had a more noticeable pain with bad weather.  He indicated that he was able to actively raise his left arm "rather well."  He described some pain if he was aggressively active with his left shoulder and stated that he avoided things that made his shoulder hurt.  The Veteran reported that he experienced some pain in his right shoulder when he lifted his arm and in damp weather.  He avoided painful right shoulder activity and stated that, while he could raise his arm up against gravity, he could not lift weight and raise his arm against gravity, for example, he could not raise up a gallon of milk with the right arm in a side lift position.  The Veteran reported that he had retired from his work as a security officer in 2002 and would need to be at a desk job if he attempted to return to that line of work.  
	
The Veteran filed a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, on March 14, 2005, in which he asserted that he was unable to secure or follow any substantially gainful occupation due to his bursitis.  He indicated that he last worked full-time as a security officer in June 2002.  He reported that he had completed two years of college, but had no additional education or training.  An April 2005 VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits, reflects that the Veteran last worked as a security officer from December 1978 to March 2002, having left his employment due to early retirement.  In a May 2005 statement, the Veteran reported that his shoulder problems from service continued during his post-service employment as a security officer.  He added that he requested retirement because of his shoulders and back.  He stated that he did not want to retire in March 2002; however, as a security officer, he might have been placed in a position to become involved in a physical altercation with other individuals and realized that he was no longer capable of doing his job properly due to the weakness of his shoulders and back.  He stated that he underwent another shoulder surgery a year after retirement and his shoulders had continued to weaken, with limited motions and a constant ache in both shoulders.  He asserted that he was no longer able to work in any capacity in which he had been trained.  

During a May 2005 VA examination, the Veteran reported that he had retired from his work as a security officer in 2002 due to his shoulder pain, indicating that he found he was not able to properly do his job if he had to be in a confrontation with someone.  He indicated that he had constant aching in both shoulders and reported that, because of weakness, he could not elevate his right arm over his head.  The impressions following examination included right shoulder rotator cuff tear with pain and severe weakness and loss of overhead use and left shoulder aching pain but good range of motion and exercise tolerance.  

In his November 2005 NOD, the Veteran reported that he did not have the strength in his arms to accept any employment that would require lifting of any type and he had no training in any field other than law enforcement and security; a field in which he could not work due to the limited use of his arms.  During VA treatment in November 2005, the Veteran complained "bitterly" of pain in both his shoulders and arms.  The treatment record indicates that the Veteran was unable to do his normal work, golf, etc.  During a June 2006 VA spine examination, the Veteran reported that he had worked in security until he retired in 2002, mainly because of pain in his shoulders.  During a VA joints examination performed on the same date, the Veteran described shoulder pain which became more severe after discharge from service, and interfered with his work.  The examiner commented that the Veteran had worked at security until 2003 and added, "He was unable to do his work."  The impression following examination was rotator cuff injury to the right and left shoulders, two rotator cuff repairs of the right shoulder, two rotator cuff repairs of the left shoulder, recurrent rotator cuff tears of the right and left shoulders by MRI, chronic pain of the shoulder, secondary to rotator cuff tears in surgery and decreased range of motion of the right and left shoulders secondary to rotator cuff tears in surgery.   

During the January 2009 hearing, the Veteran testified that, as a result of his spine disability, he was unable to sit or stand for prolonged periods of time and added that he could not do any kind of work that involved any lifting or that required sitting at a computer all day long.  He reported that he worked as security police during service and, post-service, was employed as a security officer for 23 years.  He denied having any other occupational skills.  

The Veteran was afforded a VA examination to evaluate his claim for a TDIU in September 2011.  He reported that he was currently not working as he had retired from his employment as a security officer at age 65.  He stated that he had retired because he was unable to use his shoulders in the performance of his duties and because of his recurrent episodes of back pain.  

In October 2013, the RO referred the TDIU issue to the Director of the Compensation and Pension Service for extraschedular consideration under 4.16(b).  The RO discussed pertinent evidence of record and noted that, during the June 2006 VA joints examination, the Veteran described shoulder pain which became more severe after discharge from service and interfered with his work.  The RO observed that the examiner commented that the Veteran had worked at security until 2003 and was unable to do his work.  The RO recommended that entitlement to unemployability, prior to May 1, 2009, on an extraschedular basis, be granted.  

In December 2013, the Director of the Compensation Service determined that the evidence of record did not support an award of a TDIU on an extraschedular basis prior to May 1, 2009.  The Director indicated that May 2005, November 2005, and June 2006 examinations revealed that the Veteran reported that the service-connected shoulder and back disabilities were the reason he retired from his last full-time employment in the security industry, but the examinations did not discuss what effects the service-connected bilateral shoulder and back disabilities had on the Veteran's ability to work and an opinion should address the extent of functional and industrial impairment which results from the service-connected disabilities.  The Director found that the evidence of record did not show that the Veteran was unable to secure or follow any substantially gainful occupation by reason of his service-connected shoulder and back disabilities and, therefore, entitlement to a TDIU on an extraschedular basis prior to May 1, 2009 was denied.  

Considering the pertinent evidence in light of the law, and resolving all reasonable doubt in the Veteran's favor, the Board finds that a TDIU is warranted during the entire period for consideration.  The Veteran has consistently reported that he stopped working in 2002 because of difficulties arising from his service-connected disabilities, in particular, his shoulders.  Since the date of his claim for a TDIU in March 2005, there is evidence that the Veteran, who is right-handed, has been impaired by his shoulder disabilities, including loss of overhead use of the right shoulder, as documented on VA examination in May 2005.  The November 2005 VA treatment record and the June 2006 VA examination report provide competent medical evidence supporting the conclusion that the Veteran has been unable to work due to his service-connected disabilities, as both clinicians noted that the Veteran was unable to do his work.  

During VA treatment in November 2007, February, May, and September 2008 and January 2009, the assessment included chronic back pain doing well with TENS (transcutaneous electrical nerve stimulation) and chronic shoulder pain doing well; however, during the January 2009 hearing, the Veteran testified that, as a result of his spine disability, he was unable to sit or stand for prolonged periods of time and added that he could not do any kind of work that involved any lifting or that required sitting at a computer all day long.  During VA treatment in April 2009, the Veteran stated that he was doing well with no acute complaints and reported that his upper back pain and bilateral arm pain had significantly improved since he had his cervical discectomy and fusion in February 2009.  On VA examination less than a year later, in February 2010, the examiner noted that it had been impossible for the Veteran to raise his arms and he was in a great deal of pain and the February 2009 surgery reportedly completely relieved him of his radicular symptoms, although he continued to experience weakness in the neck.  Despite his radicular symptoms reportedly being relieved, the Veteran stated during that examination that he had limitations in lifting as a result of surgical resection, with an inability to raise his elbows above nipple height without discomfort.  This evidence suggests that, despite the reports that the Veteran was doing well, he has remained impaired during the pendency of the appeal.  

Although the Director of the Compensation Service determined that the evidence of record did not support an award of a TDIU on an extraschedular basis prior to May 1, 2009, the opinion apparently did not consider the Veteran's educational and work background.  It is significant that the Veteran in this case has a high school education with two years of college, but has only worked in one field, as the record reflects that he worked in security/police for over 20 years in service and worked as a security officer for over 20 years after service.  The Veteran has provided competent and credible evidence, supported by the November 2005 VA treatment record and the June 2006 VA examination report, that he is unable to work in this field as a result of his service-connected disabilities, in particular, his shoulder impairment.  Entitlement to TDIU is based on an individual's particular circumstances.  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  

With consideration of all the evidence of record, and resolving all doubt in his favor, the Board finds that the evidence is at least evenly balanced regarding the question of whether the Veteran was precluded from obtaining or maintaining substantially gainful employment consistent with his education and occupational experience during the period in question.  A TDIU on an extraschedular basis is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER

A rating in excess of 10 percent prior to September 1, 2011; and in excess of 20 percent from September 1, 2011, for the service-connected residuals of an injury of the upper back, is denied.  

A TDIU is granted, effective March 14, 2005, subject to the laws and regulations governing the award of monetary benefits.  



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


